UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5989 Name of Registrant: Putnam Utilities Growth and Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Utilities Growth and Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Utilities Growth and Income Fund AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Hanrahan Mgmt For For For 1.2 Elect Kristina Johnson Mgmt For For For 1.3 Elect John Koskinen Mgmt For For For 1.4 Elect Philip Lader Mgmt For For For 1.5 Elect Sandra Moose Mgmt For For For 1.6 Elect Philip Odeen Mgmt For For For 1.7 Elect Charles Rossotti Mgmt For For For 1.8 Elect Sven Sandstrom Mgmt For For For 2 REAPPROVAL OF THE AES Mgmt For For For CORPORATION 2003 LONG- TERM COMPENSATION PLAN. 3 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Alliant Energy Corp. Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Harvey Mgmt For For For 1.2 Elect James Leach Mgmt For For For 1.3 Elect Singleton McAllister Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status AEP CUSIP9 025537101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. R. Brooks Mgmt For For For Elect Ralph Crosby, Jr. Mgmt For For For Elect Linda Goodspeed Mgmt For For For Elect Lester Hudson, Jr. Mgmt For For For Elect Lionel Nowell III Mgmt For For For Elect Kathryn Sullivan Mgmt For For For Elect Donald Carlton Mgmt For For For Elect John DesBarres Mgmt For For For Elect Thomas Hoaglin Mgmt For For For Elect Michael Morris Mgmt For For For Elect Richard Sandor Mgmt For For For 2 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Babcock & Brown Wind Partners Ticker Security ID: Meeting Date Meeting Status CINS Q1243D132 11/09/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for Mgmt For Against Against the YE 30 JUN 2007 as prescribed 3 Elect Anthony Battle Mgmt For Against Against 4 Elect Warren Murphy Mgmt For Against Against 5 Re-appointment of Auditor Mgmt For For For 6 Approval of Placement of Securities Mgmt For For For 7 Ratification of Placement of Mgmt For For For Securities 8 Approve Acquisition from BNB Mgmt For For For (Class B interests in the US07 & 50% of Enersis Portfolios) 9 Approve Acquisition from BNB Mgmt For For For (Remaining 50% of Enersis Portfolio) Bouygues SA Ticker Security ID: Meeting Date Meeting Status CINS F11487125 04/24/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 5 Related Party Transactions Mgmt For For For 6 Appoint the Mr. Patricia Barbizet as Mgmt For For For a Director for a 3 year period 7 Appoint the Mr. Herve Le Bouc as a Mgmt For For For Director for a 3 year period 8 Appoint the Mr. Nonce Paolini as a Mgmt For For For Director for a 3 year period 9 Appoint Mr. Helman Le Pas De Mgmt For For For Secheval as a Director for a 3 year period 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Cancel Shares and Mgmt For For For Reduce Capital 12 Authority to Grant Stock Options Mgmt For For For 13 Authority to Issue Warrants as a Mgmt For For For Takeover Defense 14 Authority to Increase Capital as a Mgmt For For For Takeover Defense 15 Authority to Carry Out Formalities Mgmt For For For CenturyTel Inc Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virginia Boulet Mgmt For For For Elect Calvin Czeschin Mgmt For For For Elect James Gardner Mgmt For For For Elect Gregory McCray Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ACT UPON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING EXECUTIVE COMPENSATION. Chubu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J06510101 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Expand Business Mgmt For For For Lines 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint a Corporate Auditor Mgmt For For For 21 Shareholder's Proposal: Approve ShrHoldr Against Against For Appropriation of Retained Earnings 22 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 23 Shareholder Meeting Regarding ShrHoldr Against Against For Promoting the Use of Renewable Energy 24 Shareholder's Proposal: Amend ShrHoldr Against Against For Articles to: Abolish Use of Nuclear Plants 25 Shareholder Proposal Regarding ShrHoldr Against Against For Postponement of the Company's Project 26 Shareholder Proposal Regarding ShrHoldr Against Against For Termination of Reprocessing Contract CMS Energy Corp. Ticker Security ID: Meeting Date Meeting Status CMS CUSIP9 125896100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Merribel Ayres Mgmt For For For Elect Jon Barfield Mgmt For For For Elect Richard Gabrys Mgmt For For For Elect David Joos Mgmt For For For Elect Philip Lochner, Jr. Mgmt For For For Elect Michael Monahan Mgmt For For For Elect Joseph Paquette Jr. Mgmt For For For Elect Percy Pierre Mgmt For For For Elect Kenneth Way Mgmt For For For Elect Kenneth Whipple Mgmt For For For Elect John Yasinsky Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Comcast Corp. Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Michael Sovern Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 3 APPROVAL OF OUR 2002 Mgmt For For For RESTRICTED STOCK PLAN, AS AMENDED AND RESTATED 4 APPROVAL OF OUR 2003 STOCK Mgmt For For For OPTION PLAN, AS AMENDED AND RESTATED 5 ADOPT A RECAPITALIZATION ShrHoldr Against Against For PLAN 6 IDENTIFY ALL EXECUTIVE ShrHoldr Against Against For OFFICERS WHO EARN IN EXCESS OF $500,000 7 NOMINATE TWO DIRECTORS ShrHoldr Against Against For FOR EVERY OPEN DIRECTORSHIP 8 REQUIRE A PAY DIFFERENTIAL ShrHoldr Against Against For REPORT 9 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 10 ADOPT PRINCIPLES FOR ShrHoldr Against Against For COMPREHENSIVE HEALTH CARE REFORM 11 ADOPT AN ANNUAL VOTE ON ShrHoldr Against Against For EXECUTIVE COMPENSATION COMVERGE, INC. Ticker Security ID: Meeting Date Meeting Status COMV CUSIP9 205859101 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alec Dreyer Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For COMVERGE, INC. Ticker Security ID: Meeting Date Meeting Status COMV CUSIP9 205859101 07/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock in Mgmt For For For Connection with an Acquisition Consolidated Edison Inc Ticker Security ID: Meeting Date Meeting Status ED CUSIP9 209115104 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Burke Mgmt For For For Elect Vincent Calarco Mgmt For For For Elect George Campbell, Jr. Mgmt For For For Elect Gordon Davis Mgmt For For For Elect Michael Del Giudice Mgmt For For For Elect Ellen Futter Mgmt For For For Elect Sally Hernandez Mgmt For For For Elect John Killian Mgmt For For For Elect Peter Likins Mgmt For For For Elect Eugene McGrath Mgmt For For For Elect Michael Ranger Mgmt For For For Elect L. Frederick Sutherland Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT ACCOUNTANTS. 3 APPROVAL OF PERFORMANCE Mgmt For For For GOALS UNDER THE COMPANY'S LONG TERM INCENTIVE PLAN. 4 ADDITIONAL COMPENSATION ShrHoldr Against Against For INFORMATION. Covanta Holding Corporation Ticker Security ID: Meeting Date Meeting Status CVA CUSIP9 22282E102 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barse Mgmt For Withhold Against Elect Ronald Broglio Mgmt For Withhold Against Elect Peter Bynoe Mgmt For Withhold Against Elect Linda Fisher Mgmt For Withhold Against Elect Richard Huber Mgmt For Withhold Against Elect Anthony Orlando Mgmt For Withhold Against Elect William Pate Mgmt For Withhold Against Elect Robert Silberman Mgmt For Withhold Against Elect Jean Smith Mgmt For Withhold Against Elect Clayton Yeutter Mgmt For Withhold Against Elect Samuel Zell Mgmt For Withhold Against 2 Amendment to the Equity Award Mgmt For For For Plan for Employees and Officers to Increase the Number of Shares Authorized for Issuance 3 Amendment to the Equity Award Mgmt For For For Plan for Employees and Officers to Increase Maximum Award per Participant 4 Amendment to the Equity Award Mgmt For For For Plan for Directors 5 Ratification of Auditor Mgmt For For For Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status CINS D19225107 05/06/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elections to the Supervisory Board- Mgmt For For For Prof. Dr. Wulf Von Schimmelmann 10 Amendments to Articles Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Digi.com Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y2070F100 03/12/2008 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For Against Against 2 Non-Voting Meeting Note N/A N/A N/A N/A Digi.com Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y2070F100 04/24/2008 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Arve Johansen Mgmt For Against Against 4 Elect Halim Bin Mohyiddin Mgmt For Against Against 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Related Party Transactions Mgmt For For For Dominion Resources Inc Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For W. BROWN 2 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. DAVIDSON, JR. 3 ELECTION OF DIRECTOR: Mgmt For For For THOMAS F. FARRELL, II 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. HARRIS 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT S. JEPSON, JR. 6 ELECTION OF DIRECTOR: MARK Mgmt For For For J. KINGTON 7 ELECTION OF DIRECTOR: Mgmt For For For BENJAMIN J. LAMBERT, III 8 ELECTION OF DIRECTOR: Mgmt For For For MARGARET A. MCKENNA 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK S. ROYAL 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. WOLLARD 11 RATIFY THE APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR DPL Inc Ticker Security ID: Meeting Date Meeting Status DPL CUSIP9 233293109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Barbas Mgmt For For For Elect Barbara Graham Mgmt For For For Elect Glenn Harder Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT AUDITORS. 3 Shareholder Proposal on ShrHoldr Against Against For Dissolution of Company and its Subsidiaries DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP9 233331107 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lillian Bauder Mgmt For For For Elect W. Frank Fountain, Jr. Mgmt For For For Elect Josue Robles, Jr. Mgmt For For For Elect James Vandenberghe Mgmt For For For Elect Ruth Shaw Mgmt For For For 2 INDEPENDENT REGISTERED Mgmt For For For PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS Duke Energy Corp. Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barnet, III Mgmt For For For Elect G. Alex Bernhardt, Sr. Mgmt For For For Elect Michael Browning Mgmt For For For Elect Daniel DiMicco Mgmt For For For Elect Ann Maynard Gray Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect James Rhodes Mgmt For For For Elect James Rogers Mgmt For For For Elect Mary Schapiro Mgmt For For For Elect Philip Sharp Mgmt For For For Elect Dudley Taft Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Short- Mgmt For For For Term Incentive Plan Dynegy Inc Ticker Security ID: Meeting Date Meeting Status DYN CUSIP9 26817G102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Biegler Mgmt For For For Elect Thomas Clark, Jr. Mgmt For For For Elect Victor Grijalva Mgmt For For For Elect Patricia Hammick Mgmt For For For Elect George Mazanec Mgmt For For For Elect Howard Sheppard Mgmt For For For Elect William Trubeck Mgmt For For For Elect Bruce Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dynegy Inc Ticker Security ID: Meeting Date Meeting Status DYN CUSIP9 26817G102 07/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Biegler Mgmt For For For Elect Thomas Clark, Jr. Mgmt For For For Elect Victor Grijalva Mgmt For For For Elect Patricia Hammick Mgmt For For For Elect Robert Oelkers Mgmt For For For Elect George Mazanec Mgmt For For For Elect William Trubeck Mgmt For For For Elect Bruce Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR-PERFORMANCE. E On AG Ticker Security ID: Meeting Date Meeting Status CINS D24909109 04/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Elect Mr. Ulrich Hartmann as a Mgmt For Against Against member of the Supervisory Board 8 Elect Mr. Ulrich Hocker as a Mgmt For For For member of the Supervisory Board 9 Elect Prof. Dr. Ulrich Lehner as a Mgmt For Against Against member of the Supervisory Board 10 Elect Mr. Bard Mikkelsen as a Mgmt For For For member of the Supervisory Board 11 Elect Dr. Henning Schulte-Noelle as Mgmt For Against Against a member of the Supervisory Board 12 Elect Ms. Karen de Segundo as a Mgmt For For For member of the Supervisory Board 13 Elect Dr. Theo Siegert as a member Mgmt For For For of the Supervisory Board 14 Elect Prof. Dr. Wilhelm Simson as a Mgmt For For For member of the Supervisory Board 15 Elect Georg Freiherr von Mgmt For For For Waldenfels 16 Elect Mr. Werner Wenning as a Mgmt For For For member of the Supervisory Board 17 Appointment of Auditor Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Dematerialization of Bearer Shares Mgmt For For For 20 Stock Split Mgmt For For For 21 Amendments to Articles Mgmt For For For 22 Intra-Company Contracts Mgmt For For For 23 Intra-Company Contracts Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/20/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Directors' Fees Mgmt For Abstain Against 8 Authority to Trade in Company Mgmt For Abstain Against Stock 9 Approve the transaction with Mr. Mgmt For Abstain Against Daniel Camus 10 Elect Bruno Lafont Mgmt For Against Against 11 Approve the power of formalities Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Abstain N/A Allocation of Profits/Dividends (Proposal A) 13 Non-Voting Meeting Note N/A N/A N/A N/A EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 12/20/2007 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Spin-Off Agreement Mgmt For For For and its remuneration to C6 3 Amendment to Articles Regarding Mgmt For For For Spin-Off 4 Grant authority to file the required Mgmt For For For documents/other formalities 5 Non-Voting Meeting Note N/A N/A N/A N/A EDF Energies Nouvelles Ticker Security ID: Meeting Date Meeting Status CINS F31932100 05/28/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Severance Package (David Mgmt For For For Corchia) 8 Severance Package (Yvon André) Mgmt For For For 9 Report on Internal Controls Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Elect Jean-François Astolfi Mgmt For Against Against 12 Appointment of Auditor and Mgmt For For For Alternate Auditor 13 Appointment of Auditor and Mgmt For For For Alternate Auditor 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For 16 Authority to Cancel Shares and Mgmt For For For Reduce Capital 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 19 Authority to Increase Share Mgmt For For For Issuance Limit 20 Authority to Increase Capital Mgmt For For For through Capitalizations 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 22 Authority to Use Existing Mgmt For Against Against Authorizations as a Takeover Defense 23 Global Ceiling on Increases in Mgmt For For For Capital 24 Authority to Carry Out Formalities Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Electric Power Development Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J12915104 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Shareholders Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 20 Shareholders Proposal : Amend the ShrHoldr Against For Against Articles of Incorporation 21 Shareholders Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 22 Shareholders Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 23 Shareholders Proposal : Approve ShrHoldr Against Against For Purchase of Own Shares Enel Ticker Security ID: Meeting Date Meeting Status CINS T3679P115 06/11/2008 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the designation of profits Mgmt For TNA N/A 4 Approve the number of Directors Mgmt For TNA N/A 5 Approve the term of an office of the Mgmt For TNA N/A Board of Directors 6 Appoint the Directors Mgmt For TNA N/A 7 Appoint the Chairman Mgmt For TNA N/A 8 Approve the emoluments of the Mgmt For TNA N/A Board of Directors 9 Approve the emoluments of the Mgmt For TNA N/A Independent Auditors 10 Approve the Stock Option Plan Mgmt For TNA N/A 11 Approve the Inventive Bonus Mgmt For TNA N/A Scheme 12 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights; Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Dewey Mgmt For For For Elect James French Mgmt For For For Elect James McManus, II Mgmt For For For Elect David Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CORPORATE POLITICAL CONTRIBUTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Equitable Resources Inc Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 294549100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Domm, Ed.D. Mgmt For For For Elect David Porges Mgmt For For For Elect James Rohr Mgmt For For For Elect David Shapira Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exelon Corp. Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 2 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 3 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding a ShrHoldr Against Against For Global Warming Report FirstEnergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For Withhold Against Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For ESTABLISH SHAREHOLDER PROPONENT ENGAGEMENT PROCESS 5 SHAREHOLDER PROPOSAL: ShrHoldr Against For Against ADOPT SIMPLE MAJORITY VOTE 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FPL Group Inc Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sherry Barrat Mgmt For For For Elect Robert Beall, II Mgmt For For For Elect J. Hyatt Brown Mgmt For For For Elect James Camaren Mgmt For For For Elect J. Brian Ferguson Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Toni Jennings Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Michael Thaman Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Paul Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE FPL GROUP Mgmt For For For EXECUTIVE ANNUAL INCENTIVE PLAN. 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT. France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/27/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For For For of Board Acts 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Related Party Transactions (Didier Mgmt For For For Lombard) 8 Authority to Trade in Company Mgmt For For For Stock 9 Ratification of the Co-Option of Mgmt For For For Board Members 10 Ratification of the Co-Option of Mgmt For For For Board Members 11 Elect Charles-Henri Filippi Mgmt For For For 12 Elect José-Luis Durán Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Amend the Article Nr. 13 of the By- Mgmt For For For Laws 15 Authority to Increase Capital for Mgmt For For For Shareholders and Stock Option Holders of Orange 16 Authority to Issue Warrants to Mgmt For For For Shareholders and Stock Option Holders of Orange 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 18 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 19 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital Hawaiian Electric Industries Inc Ticker Security ID: Meeting Date Meeting Status HE CUSIP9 419870100 05/06/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Carroll Mgmt For TNA N/A Elect Richard Gushman III Mgmt For TNA N/A Elect Victor Li Mgmt For TNA N/A Elect Bill Mills Mgmt For TNA N/A Elect Barry Taniguchi Mgmt For TNA N/A 2 RATIFICATION OF KPMG LLP AS Mgmt For TNA N/A INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 Amendment to the 1990 Mgmt For TNA N/A Nonemployee Director Stock Plan 4 Amendment to the 1987 Stock Mgmt For TNA N/A Option and Incentive Plan Iberdrola SA Ticker Security ID: Meeting Date Meeting Status CINS E6165F166 04/16/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Presentation of Management Mgmt For For For Report 7 Ratification of Board Acts Mgmt For For For 8 Ratification of Co-Option of Board Mgmt For For For Members 9 Remuneration Report Mgmt For For For 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Debt Instruments Mgmt For For For 13 Authority to List and De-List Shares Mgmt For For For 14 Authority to Create Foundations Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For IDEARC Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Elliot Mgmt For For For Elect Jonathan Miller Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 APPROVAL OF THE 2008 Mgmt For For For INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For ITC Holdings Corporation Ticker Security ID: Meeting Date Meeting Status ITC CUSIP9 465685105 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Jepsen Mgmt For Withhold Against Elect Richard McLellan Mgmt For Withhold Against Elect William Museler Mgmt For Withhold Against Elect Hazel R. O'Leary Mgmt For Withhold Against Elect Gordon Bennett Stewart, III Mgmt For Withhold Against Elect Lee Stewart Mgmt For Withhold Against Elect Joseph Welch Mgmt For Withhold Against 2 Amendment to the 2006 Long Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 04/15/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Adopt the financial statements for Mgmt For TNA N/A the FY 2007 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Adopt the dividend over the FY Mgmt For TNA N/A 6 Grant discharge the members of the Mgmt For TNA N/A Board of Management from liability 7 Grant discharge the members of the Mgmt For TNA N/A Supervisory board from liability 8 Appoint the Auditor Mgmt For TNA N/A 9 Amendment to Long-Term Incentive Mgmt For TNA N/A Plan 10 Amend the remuneration for the Mgmt For TNA N/A Supervisory Board 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Authority to Repurchase Shares Mgmt For TNA N/A 13 Approve to reduce the capital Mgmt For TNA N/A through cancellation of own shares 14 Non-Voting Agenda Item N/A N/A TNA N/A Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 11/06/2007 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Share Grants to A.J. Scheepbouwer Mgmt For TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Meeting Note N/A N/A TNA N/A Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 05/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of Future Issues of Mgmt For For For Performance Fee Securities 3 Amend by inserting the following Mgmt For For For additional Clause 27C as specified 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Approval of Future Issues of Mgmt For For For Performance Fee Securities 6 Amend by inserting the following Mgmt For For For additional Clause 27C as specified 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Re-appointment of Auditor Mgmt For For For 10 Elect Mr. Stephen Ward as a Mgmt For Against Against Director of the Company 11 Approval of Future Issues of Mgmt For Abstain Against Performance Fee Securities 12 Adoption of New Bye-Laws Mgmt For Abstain Against Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status CINS Q5701N102 10/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-appoint Auditor Mgmt For For For 3 Re-elect Mr. Jeffrey Conyers as a Mgmt For Against Against Director of the Company 4 Adopt New Bye-Laws Mgmt For For For MDU Resources Group Inc Ticker Security ID: Meeting Date Meeting Status MDU CUSIP9 552690109 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Everist Mgmt For For For Elect Karen Fagg Mgmt For For For Elect Patricia Moss Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS OUR INDEPENDENT AUDITORS FOR Mirant Corporation Ticker Security ID: Meeting Date Meeting Status MIR CUSIP9 60467R100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Cason Mgmt For For For Elect A.D. Correll Mgmt For For For Elect Terry Dallas Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect John Miller Mgmt For For For Elect Edward Muller Mgmt For For For Elect Robert Murray Mgmt For For For Elect John Quain Mgmt For For For Elect William Thacker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nisource Inc Ticker Security ID: Meeting Date Meeting Status NI CUSIP9 65473P105 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. ABDOO 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN C. BEERING 3 ELECTION OF DIRECTOR: Mgmt For For For DEBORAH S. COLEMAN 4 ELECTION OF DIRECTOR: Mgmt For For For DENNIS E. FOSTER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. JESANIS 6 ELECTION OF DIRECTOR: Mgmt For For For MARTY K. KITTRELL 7 ELECTION OF DIRECTOR: W. LEE Mgmt For For For NUTTER 8 ELECTION OF DIRECTOR: IAN M. Mgmt For For For ROLLAND 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. SKAGGS, JR. 10 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. THOMPSON 11 ELECTION OF DIRECTOR: Mgmt For For For CAROLYN Y. WOO 12 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS. 13 Elimination of Supermajority Mgmt For For For Requirement Northeast Utilities Ticker Security ID: Meeting Date Meeting Status NU CUSIP9 664397106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Booth Mgmt For For For Elect John Clarkeson Mgmt For For For Elect Cotton Cleveland Mgmt For For For Elect Sanford Cloud, Jr. Mgmt For For For Elect James Cordes Mgmt For For For Elect E. Gail de Planque Mgmt For For For Elect John Graham Mgmt For For For Elect Elizabeth Kennan Mgmt For For For Elect Kenneth Leibler Mgmt For For For Elect Robert Patricelli Mgmt For For For Elect Charles Shivery Mgmt For For For Elect John Swope Mgmt For For For 2 RATIFICATION OF AUDITORS. Mgmt For For For NRG Energy Inc Ticker Security ID: Meeting Date Meeting Status NRG CUSIP9 629377508 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Coben Mgmt For For For Elect Paul Hobby Mgmt For For For Elect Herbert Tate Mgmt For For For Elect Walter Young Mgmt For For For 2 APPROVAL OF NRG ENERGY, Mgmt For For For INC. EMPLOYEE STOCK PURCHASE PLAN 3 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Nstar.com Inc Ticker Security ID: Meeting Date Meeting Status NST CUSIP9 67019E107 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Gifford Mgmt For Withhold Against Elect Paul La Camera Mgmt For Withhold Against Elect Sherry Penney Mgmt For Withhold Against Elect William Van Faasen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For NTT Docomo Inc Ticker Security ID: Meeting Date Meeting Status CINS J59399105 06/20/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Purchase of Own Shares Mgmt For For For 4 Amend the Articles of Incorporation Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For Ormat Technologies Inc Ticker Security ID: Meeting Date Meeting Status ORA CUSIP9 686688102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Yoram Bronicki Mgmt For Withhold Against Elect Roger Gale Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/26/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividend 2 Ratification of Directors' and Mgmt For TNA N/A Auditors' Acts 3 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 4 Directors' Fees Mgmt For TNA N/A 5 Approval of Chairman and CEO's Mgmt For TNA N/A Compensation 6 Indemnification of Directors and Mgmt For TNA N/A Management 7 Related Party Transactions Mgmt For TNA N/A 8 Stock Option Plan Mgmt For TNA N/A 9 Election of Directors Mgmt For TNA N/A OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 11/08/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Various announcements Mgmt For TNA N/A Pennon Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G8295T213 07/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE Mgmt For For For 31 MAR 2007 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mr. Christopher Loughlin as a Mgmt For Against Against Director 5 Re-elect Mr. Kenneth G. Harvey as Mgmt For Against Against a Director 6 Re-elect Mr. Gerard D. Connell XX Mgmt For Against Against as a Director 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 9 Performance and Co-Investment Mgmt For For For Plan 10 Amend the Articles of Association of Mgmt For For For the Company as specified 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 EU Political Donations Mgmt For For For 15 EU Political Donations (South West Mgmt For For For Water Limited) 16 EU Political Donations (Viridor Mgmt For For For Waste Management Limited) PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. ANDREWS 2 ELECTION OF DIRECTOR: C. LEE Mgmt For For For COX 3 ELECTION OF DIRECTOR: PETER Mgmt For For For A. DARBEE 4 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. MESERVE 6 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 7 ELECTION OF DIRECTOR: Mgmt For For For BARBARA L. RAMBO 8 ELECTION OF DIRECTOR: Mgmt For For For BARRY LAWSON WILLIAMS 9 Ratification of Auditor Mgmt For For For 10 STATEMENT OF PERSONAL ShrHoldr Against Against For CONTRIBUTION BY CEO 11 SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY 12 INDEPENDENT LEAD DIRECTOR ShrHoldr Against Against For PNM Resources Inc Ticker Security ID: Meeting Date Meeting Status PNM CUSIP9 69349H107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adelmo Archuleta Mgmt For For For Elect Julie Dobson Mgmt For For For Elect Woody Hunt Mgmt For For For Elect Robert Nordhaus Mgmt For For For Elect Manuel Pacheco, Ph.D. Mgmt For For For Elect Robert Price Mgmt For For For Elect Bonnie Reitz Mgmt For For For Elect Jeffry Sterba Mgmt For For For Elect Joan Woodard, Ph.D. Mgmt For For For 2 APPROVE AN AMENDMENT TO Mgmt For For For PNM RESOURCES, INC. EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Progress Energy Inc Ticker Security ID: Meeting Date Meeting Status PGN CUSIP9 743263105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J. Mgmt For For For BOSTIC 2 ELECTION OF DIRECTOR: D. Mgmt For For For BURNER 3 ELECTION OF DIRECTOR: H. Mgmt For For For DELOACH 4 ELECTION OF DIRECTOR: W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R. Mgmt For For For JONES 6 ELECTION OF DIRECTOR: W. Mgmt For For For JONES 7 ELECTION OF DIRECTOR: E. Mgmt For For For MCKEE 8 ELECTION OF DIRECTOR: J. Mgmt For For For MULLIN 9 ELECTION OF DIRECTOR: C. Mgmt For For For PRYOR 10 ELECTION OF DIRECTOR: C. Mgmt For For For SALADRIGAS 11 ELECTION OF DIRECTOR: T. Mgmt For For For STONE 12 ELECTION OF DIRECTOR: A. Mgmt For For For TOLLISON 13 Ratification of Auditor Mgmt For For For 14 THE PROPOSAL REGARDING ShrHoldr Against Against For EXECUTIVE COMPENSATION. Public Service Enterprise Group Inc Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Conrad Harper Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Thomas Renyi Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO EXECUTIVE COMPENSATION. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE NOMINATION OF DIRECTORS. 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE ELECTION OF DIRECTORS. Questar Corp. Ticker Security ID: Meeting Date Meeting Status STR CUSIP9 748356102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillips Baker, Jr. Mgmt For Withhold Against Elect L. Richard Flury Mgmt For For For Elect Bruce Williamson Mgmt For For For Elect James Harmon Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTING FIRM 3 DECLASSIFICATION OF BOARD ShrHoldr N/A For N/A OF DIRECTORS RWE AG Ticker Security ID: Meeting Date Meeting Status CINS D6629K109 04/17/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Increase Authorized Mgmt For For For Capital 10 Non-Voting Meeting Note N/A N/A N/A N/A Scana Corp. Ticker Security ID: Meeting Date Meeting Status SCG CUSIP9 80589M102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Roquemore Mgmt For For For Elect James Micali Mgmt For For For Elect Bill Amick Mgmt For Withhold Against Elect Sharon Decker Mgmt For For For Elect D. Maybank Hagood Mgmt For For For Elect William Timmerman Mgmt For For For 2 APPROVAL OF APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP9 816851109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. COLLATO 2 ELECTION OF DIRECTOR: Mgmt For For For WILFORD D. GODBOLD JR. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD G. NEWMAN 4 ELECTION OF DIRECTOR: Mgmt For For For CARLOS RUIZ SACRISTAN 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. RUSNACK 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM P. RUTLEDGE 7 ELECTION OF DIRECTOR: LYNN Mgmt For For For SCHENK 8 Elect Neal Schmale Mgmt For For For 9 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. 10 APPROVAL OF 2 Mgmt For For For INCENTIVE PLAN. 11 APPROVAL OF AMENDED AND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SHAREHOLDER SAY ON PAY . Sierra Pacific Resources Inc Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Anderson, Jr. Mgmt For For For Elect Glenn C. Christenson Mgmt For For For Elect Philip Satre Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 3 Amendment to the Executive Long- Mgmt For For For Term Incentive Plan 4 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN 5 Ratification of Auditor Mgmt For For For Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP9 842587107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Juanita Baranco Mgmt For For For Elect Dorrit Bern Mgmt For For For Elect Francis Blake Mgmt For For For Elect Jon Boscia Mgmt For For For Elect Thomas Chapman Mgmt For For For Elect H. William Habermeyer, Jr. Mgmt For For For Elect Warren Hood, Jr. Mgmt For For For Elect Donald James Mgmt For For For Elect J. Neal Purcell Mgmt For For For Elect David Ratcliffe Mgmt For For For Elect William Smith, Jr. Mgmt For For For Elect Gerald St. Pé Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Cumulative Voting Mgmt For For For 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ENVIRONMENTAL REPORT Spectra Energy Corp. Ticker Security ID: Meeting Date Meeting Status SE CUSIP9 847560109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Anderson Mgmt For For For Elect Austin Adams Mgmt For For For Elect F. Anthony Comper Mgmt For For For Elect Michael McShane Mgmt For For For 2 APPROVAL OF THE SPECTRA Mgmt For Against Against ENERGY CORP 2007 LONG- TERM INCENTIVE PLAN 3 APPROVAL OF THE SPECTRA Mgmt For For For ENERGY CORP EXECUTIVE SHORT-TERM INCENTIVE PLAN 4 Ratification of Auditor Mgmt For For For Spectra Energy Corp. Ticker Security ID: Meeting Date Meeting Status SE CUSIP9 847560109 10/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pamela Carter Mgmt For For For Elect William Esrey Mgmt For For For Elect Fred Fowler Mgmt For For For Elect Dennis Hendrix Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT R. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 3 ELECTION OF DIRECTOR: LARRY Mgmt For For For C. GLASSCOCK 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. HANCE, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For DANIEL R. HESSE 6 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 7 ELECTION OF DIRECTOR: IRVINE Mgmt For For For O. HOCKADAY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For RODNEY O NEAL 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For V. WHITWORTH 10 Ratification of Auditor Mgmt For For For 11 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. StarHub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F132 04/18/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect LIM Chin Beng Mgmt For For For 3 Elect TAN Guong Ching Mgmt For For For 4 Elect Steven Terrell Clontz Mgmt For For For 5 Elect Peter SEAH Lim Huat Mgmt For For For 6 Elect Nihal Kaviratne Mgmt For For For 7 Elect Nasser Marafih Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Shares under Mgmt For For For Employee Incentive Plans 13 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Incentive Plans 14 Non-Voting Agenda Item N/A N/A N/A N/A StarHub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F132 04/18/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For SUEZ Ticker Security ID: Meeting Date Meeting Status CINS F90131115 05/06/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appoint Mr. Edmond Alphandery as Mgmt For Against Against a Director for a 4-year period 7 Appoint Mr. Rene Carron as a Mgmt For Against Against Director for a 4-year period 8 Appoint Mr. Etienne Davignon as a Mgmt For Against Against Director for a 4-year period 9 Appoint Mr. Albert Frere as a Mgmt For Against Against Director for a 4-year period 10 Appoint Mr. Jean Peyrelevade as a Mgmt For Against Against Director for a 4-year period 11 Appoint Mr. Thierry De Rudder as a Mgmt For Against Against Director for a 4-year period 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital through Capitalizations 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Issue Debt Instruments Mgmt For For For 16 Authority to Issue Shares under Mgmt For For For Employee Savings Plan 17 Authority to Increase Capital for Mgmt For For For Employee Benefits 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/22/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Reduction in Authorized Capital Mgmt For TNA N/A 7 Amend Clause 3.5 of the Articles of Mgmt For TNA N/A Incorporation 8 Amend Clause 6.1.3 of the Articles Mgmt For TNA N/A of Incorporation 9 Amendments to Articles Mgmt For TNA N/A 10 Amend Clause 7 Paragraph 2 of the Mgmt For TNA N/A Articles of Incorporation 11 Re-elect Dr. Anton Scherrer as a Mgmt For TNA N/A Chairman of the Board of Directors 12 Re-elect Ms. Catherine Muehle Mgmt For TNA N/A Mann as a Member of the Board of Directors 13 Re-elect Mr. Hugo Gerber as a Mgmt For TNA N/A Member of the Board of Directors 14 Elect KPMG AG as the Statutory Mgmt For TNA N/A Auditors 15 Non-Voting Meeting Note N/A N/A TNA N/A Telefonica SA Ticker Security ID: Meeting Date Meeting Status CINS 879382109 04/22/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 2 Elect Fernando de Almansa Moreno- Mgmt For Against Against Barreda 3 Elect José Maria Abríl Perez Mgmt For Against Against 4 Elect Francisco Javier de Paz Mgmt For Against Against Mancho 5 Elect María Eva Castillo Sanz Mgmt For Against Against 6 Elect Luiz Fernando Furlán Mgmt For Against Against 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 9 Appointment of the Auditors of the Mgmt For For For Company for the Fiscal Year 2008. 10 Authority to Carry Out Formalities Mgmt For For For TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Presentation of Accounts and Mgmt For TNA N/A Reports 3 Approve the allocation of the net Mgmt For TNA N/A income 4 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 5 Approve the remuneration of the Mgmt For TNA N/A Supervisory Board 6 Elect the Supervisory Board Mgmt For TNA N/A 7 Elect the Auditors for the FY 2007 Mgmt For TNA N/A 8 Report on Share Repurchase Mgmt For TNA N/A Program 9 Authority to Repurchase Shares Mgmt For TNA N/A Telus Corp. Ticker Security ID: Meeting Date Meeting Status TULCF CUSIP9 87971M202 05/08/2008 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Shareholder Rights Mgmt For TNA N/A Plan Tenaga Nasional Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y85859109 12/13/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the payment of Directors Mgmt For For For fees for the FYE 31 AUG 2007 4 Elect Che Khalib bin Mohamad Noh Mgmt For Against Against 5 Elect Lau Yin Pin Lau Yen Beng Mgmt For Against Against 6 Elect Fuad bin Jaafar Mgmt For Against Against 7 Elect Mohammad Zainal bin Shaari Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Related Party Transactions Mgmt For Against Against 10 Related Party Transactions Mgmt For Against Against 11 Authority to Grant Options and Mgmt For Against Against Issue Shares under Employee Incentive Plan 12 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 13 Amendments to Articles Mgmt For Against Against 14 Non-Voting Agenda Item N/A N/A N/A N/A Toho Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J84850106 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Tohoku Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J85108108 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Corporate Auditor Mgmt For Against Against 21 Appoint a Corporate Auditor Mgmt For For For 22 Approve Payment of Bonuses to Mgmt For For For Directors 23 Shareholders Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 24 Shareholders Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (1) 25 Shareholders Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (2) 26 Shareholders Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (3) 27 Shareholders Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (4) 28 Shareholder Proposal Regarding ShrHoldr Against Abstain N/A Abolition of Bonus System Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Outside Corporate Auditor Mgmt For For For TXU Corp. Ticker Security ID: Meeting Date Meeting Status TXU CUSIP9 873168108 09/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Elect Leldon Echols Mgmt For For For Elect Kerney Laday Mgmt For For For Elect Jack Little Mgmt For For For Elect Gerardo I. Lopez Mgmt For For For Elect J. E. Oesterreicher Mgmt For For For Elect Michael Ranger Mgmt For For For Elect Leonard Roberts Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect C. John Wilder Mgmt For For For 4 APPROVAL OF INDEPENDENT Mgmt For For For AUDITOR - DELOITTE & TOUCHE LLP. 5 Shareholder Proposal Regarding ShrHoldr Against For Against Emissions Goals 6 Shareholder Proposal Regarding ShrHoldr Against For Against Political Contributions and Expenditures Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH R. CLEVELAND 2 ELECTION OF DIRECTOR: Mgmt For For For JUANITA H. HINSHAW 3 ELECTION OF DIRECTOR: Mgmt For For For FRANK T. MACINNIS 4 ELECTION OF DIRECTOR: Mgmt For For For STEVEN J. MALCOLM 5 ELECTION OF DIRECTOR: Mgmt For For For JANICE D. STONEY 6 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS FOR Wisconsin Energy Corp. Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bergstrom Mgmt For Withhold Against Elect Barbara Bowles Mgmt For Withhold Against Elect Patricia Chadwick Mgmt For Withhold Against Elect Robert Cornog Mgmt For Withhold Against Elect Curt Culver Mgmt For Withhold Against Elect Thomas Fischer Mgmt For Withhold Against Elect Gale Klappa Mgmt For Withhold Against Elect Ulice Payne, Jr. Mgmt For Withhold Against Elect Frederick Stratton, Jr. Mgmt For Withhold Against 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Utilities Growth and Income Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
